Citation Nr: 0615550	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-28 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Whether a timely substantive appeal was filed from the 
May 16th, 2002 rating action, which denied service connection 
for Barrett's esophagitis with heartburn.

3.  Whether a timely substantive appeal was filed from the 
May 16th, 2002 rating action, which granted service 
connection for residuals of an appendectomy including a scar 
and assigned a noncompensable evaluation to this disability, 
effective from December 20th, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active military duty from January 1954 
to December 1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating action of 
the Department of Veterans Affairs Regional Office (RO) in 
No. Little Rock, Arkansas.  

In August 2004, the Board, in pertinent part, remanded the 
issues listed on the first page of this document.  
Subsequently, a January 2006 rating action continued the 
prior denial of the claim for service connection for a back 
disability, and provided the veteran an opportunity to submit 
evidence or argument as to whether a timely substantive 
appeal was filed from the May 16th, 2002 rating action, which 
denied service connection for Barrett's esophagitis with 
heartburn, and granted service connection for residuals of an 
appendectomy including a scar and assigned a noncompensable 
evaluation to this disability, effective from December 20th, 
2001.


FINDINGS OF FACT

1.  The record does not contain objective evidence of a low 
back disability during service; the objective medical 
evidence does not demonstrate the presence of any low back 
pathology for more than three decades following separation 
from service, and no current low back pathology has been 
credibly linked to the veteran's period of service.

2.  The RO, in pertinent part, denied service connection for 
Barrett's esophagitis with heartburn, and granted service 
connection for residuals of an appendectomy including a scar 
and assigned a noncompensable evaluation to this disability, 
effective from December 20th, 2001, in a May 16, 2002, rating 
decision; the RO mailed the veteran and his representative 
notification of the denial on May 21, 2002.

2.  The veteran filed a Notice of Disagreement in June 2002, 
and the RO mailed a Statement of the Case to the veteran and 
his representative on October 30, 2002.

3.  The veteran addressed the relevant issues in testimony 
before the undersigned Veterans Law Judge in March 2004.

4.  Neither the veteran nor his representative submitted a 
timely substantive appeal within one year of being notified 
of the May 2002 rating action, or within sixty days of the 
October 30, 2002 issuance of a statement of the case; they 
did not request for extension of time to file a substantive 
appeal either.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  The veteran did not timely perfect his appeal to the 
issues of entitlement to service connection for Barrett's 
esophagitis with heartburn, and for a compensable evaluation 
for residuals of an appendectomy including a scar, denied by 
the RO in May 2002.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disability

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in January 2002, August 
2004, and August 2005, as well as by a statement of the case 
and supplemental statements of the case issued during the 
course of the appeal.  The originating agency specifically 
informed the veteran to submit any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical records, which will be addressed as pertinent.  
The RO requested additional private medical records 
identified by the veteran, however a negative response was 
received from the facility in question.  Neither the veteran 
nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim for 
service connection, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue of 
entitlement to service connection for a back disability.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The Board declines to obtain a medical opinion with respect 
to the claim of service connection for a back disability 
because there is no evidence of pertinent pathology either in 
service or for many years thereafter.  Thus, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the lack of medical evidence of pertinent 
disability in service or thereafter, relating current 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  Certain chronic diseases, including 
arthritis, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

The veteran's service medical records do not record any 
complaints or findings related to a back disability.  The 
service separation examination in December 1955 noted normal 
spine examination.  

A February 1993 treatment record noted a 10 to 15 year 
history of low back pain.  Magnetic resonance imaging (MRI) 
in August 1993 showed mild disc desiccation at L3-L4, with 
the rest of the lumbar spine examination noted as negative.  
Lumbar strain versus hamstring tightness was noted in 1999 
and 2000.  

A July 2002 lumbar spine X-ray showed degenerative changes, 
mainly spurring throughout the lumbar vertebrae, most 
prominent at L4.  MRI in April 2003 showed spondylosis from 
L2-3 through L4-5.  

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's low back disability was 
incurred in, or aggravated by, active service or that it may 
be presumed to have been incurred therein.  There are no 
records of low back disability for more than three decades 
following service separation in 1955, and no competent 
medical evidence has been submitted attesting to any 
relationship between the current findings and the veteran's 
period of service.  Thus, the weight of the medical evidence 
is against a finding that a chronic low back disability had 
its onset in service or that current low back pathology owes 
its etiology to service.

The veteran has contended that his present low back 
disability owes its etiology to active service.  However, 
while lay persons are competent to testify as to symptoms the 
veteran experienced, they are not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran's low back disability 
began during or is otherwise attributable to his period of 
service more than five decades ago.  Arthritis, which was 
first demonstrated decades after separation from service, may 
not be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (2005).  In view of the above, the Board 
concludes that service connection for a low back disability 
must be denied.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

Whether a timely substantive appeal was filed from the May 
16th, 2002 rating action, which denied service connection for 
Barrett's esophagitis with heartburn, and granted service 
connection for residuals of an appendectomy including a scar 
and assigned a noncompensable evaluation to this disability, 
effective from December 20th, 2001

At the outset, the Board finds that the provisions of the 
VCAA are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  
An NOD must be filed within one year from the date of mailing 
of the notice of the determination.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); see also 38 C.F.R. § 20.201 (2005).  A 
substantive appeal must be filed within 60 days from the date 
the SOC is mailed, or within the remainder of the one-year 
period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. § 
7105(d)(3) (West 2002) and 38 C.F.R. §§ 20.302(b), 20.303 
(2005); see also 38 C.F.R. § 20.202 (2005).  The Board does 
not have jurisdiction over an issue for which an appeal has 
not been timely perfected.  See 38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 
3.104, 3.105 (2005) (in the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of a case); see also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals (Form 9), or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all...issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  38 C.F.R. 
§ 20.202 (2005); see also 38 U.S.C.A. § 7105(d)(3) (West 
2002).

By the May 2002 rating action, the RO denied service 
connection for Barrett's esophagitis with heartburn.  Also by 
this rating action, the RO granted service connection for 
residuals of an appendectomy including a scar and assigned a 
noncompensable evaluation to this disability, effective from 
December 20th, 2001.  On May 21st, 2002, the RO notified the 
veteran of the decision.  On June 13th, 2002, the RO received 
an NOD from the appellant.  On October 30th, 2002, the RO 
furnished the veteran with an SOC, which addressed the issues 
of entitlement to service connection for Barrett's 
esophagitis with heartburn and entitlement to a compensable 
disability evaluation for residuals of an appendectomy 
including a scar.

In the cover letter attached to the SOC, the RO notified the 
veteran that, in order to complete his appeal, he had to file 
a formal appeal, which he could do by completing and filing 
the enclosed VA Form 9, Appeal to Board of Veterans' Appeals 
(Form 9).  In addition, the RO explained to the veteran that 
the instructions to the attached Form 9 would inform him of 
the amount of time that he had within which to file this 
document.

Thereafter, in March 2003, the veteran presented testimony 
before a hearing officer at the RO.  However, the veteran 
discussed only claims regarding his low back, tinnitus and 
hearing loss.  He did not mention either his claim for 
service connection for Barrett's esophagitis with heartburn 
or his claim for a compensable disability evaluation for 
residuals of an appendectomy including a scar.  The first 
document which contains a discussion of these issues is the 
transcript of the March 2004 personal hearing conducted 
before the undersigned Veterans Law Judge at the RO.  

The Board acknowledges the fact that the veteran's NOD was 
received at the RO on June 13th, 2002, which was clearly 
within one year of the May 21st, 2002 notification letter.  
Consequently, the Board concludes that the veteran has filed 
a timely NOD.

Significantly, however, a substantive appeal setting forth 
argument as to the issues of entitlement to service 
connection for Barrett's esophagitis with heartburn or 
entitlement to a compensable disability evaluation for 
residuals of an appendectomy including a scar was not 
received within the period prescribed by law.  Specifically, 
the transcript of the personal hearing conducted before the 
undersigned Veterans Law Judge (at which time the veteran 
discussed both of these claims) was dated in March 2004.  
Clearly this personal hearing occurred more than 60 days 
after the SOC was issued on October 30th, 2002 and more than 
one year following the May 21st, 2002 notification letter.  
38 U.S.C.A. § 7105(d)(3) (West 2002) and 38 C.F.R. §§ 
20.302(b), 20.303 (2005).  

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental Statement of the Case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. § 20.304.  And, the date of 
submission of any written document is determined to be the 
postmark date or, in the absence of a postmark, five days 
prior to the date of receipt of the document by VA.  See 38 
C.F.R. § 20.305.

The question presented to the Board is purely legal.  
Specifically, whether the veteran's hearing testimony is 
deemed to be timely within the parameters of the statutes and 
regulations absent any consideration of good cause because 
the veteran did not request an extension of time to file his 
substantive appeal following the issuance of the Statement of 
the Case.  The time limit for filing either a substantive 
appeal or a request for an extension of time in this case was 
May 21, 2003, one year after he was notified of the denial of 
his claims in May 2002.  Unfortunately, he did not submit a 
VA Form 9 on those issues within that time frame.  

Even if the March 2004 hearing testimony were to be 
interpreted as a request for an extension of time to file his 
appeal, this testimony was received subsequent to the May 21, 
2003, deadline for perfecting the appeal.  Thus, the Board 
finds that the veteran did not timely file a substantive 
appeal to the May 2002 rating decision and the rating 
decision with respect to the issues of entitlement to service 
connection for Barrett's esophagitis with heartburn, and the 
evaluation of residuals of an appendectomy including a scar, 
is final.








ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


